DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites, “analyzing the one or more hardware-generated statistics to determine one or more metrics for the image data or the image; and determining a downstream operation of the image capture device relative to the image based at least in part on the one or more metrics determined from the hardware- generated statistics, wherein the downstream operation of the image capture device relative to the image comprises a post-processing operation that is performed by the image capture device on the image subsequent to formation of the image by the imaging hardware pipeline.” The written description does not disclose explicitly the recited limitations.
Claim 26 recites, “analyzing the one or more hardware-generated statistics to determine one or more metrics for the image data or the image; and determining a downstream operation of the computing system relative to the image based at least in part on the one or more metrics determined from the hardware-generated statistics, wherein the downstream operation of the image capture device relative to the image comprises a post-processing operation that is performed by the image capture device on the image subsequent to formation of the image by the imaging hardware pipeline.” The written description does not disclose explicitly the recited limitations.
Claim 27 recites,  “analyzing the one or more hardware-generated statistics to determine one or more metrics for the image data or the image; and determining a downstream operation of the computing system relative to the image based at least in part on the one or more metrics determined from the hardware-generated statistics, wherein the downstream operation of the image capture device relative to the image comprises a post-processing operation that is performed by the image capture device on the image subsequent to formation of the image by the imaging hardware pipeline.” The written description does not disclose explicitly the recited limitations.

NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McMahon et al. (US 2013/0147979) teaches ambient images with storage planes (see 0106-0108).
Terashima (US 2010/0194963) teaches setting exposure parameters (see paragrah 0057,0094)
Liang et al. (US 2016/0057348) teaches The method involves processing (73) binned/non-binned streaming frames from the image sensor that capture a scene. A pre-flash sequence is performed (74) to determine one or more image capture parameters relating to effectiveness of illumination of the scene during an upcoming main flash sequence. The image sensor is reconfigured (76) to operate in non-binning/binning streaming mode based on the determined image capture parameters. The non-binned/binned streaming frames are processed (78) from the image sensor during the main flash sequence.
	 		Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697